DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because:
Figure 1 is objected to under 37 CFR 1.84 for appearing to be in the form of a photograph. Applicant is reminded that photographs are not acceptable as a Figure in a patent application. Figure 1 should be replaced with an engineering style drawing similar to what is shown in their own Figures 2-9.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-21 of U.S. Patent No.11,419,307. Although the claims at issue are not identical, they are not patentably distinct from each other because they contain similar limitations with the exception of “wherein the legs and support surface constitute a kit that is separable from the cover and core of the raised bed so that the raised bed can be reconfigured so as to be suitable for use as a floor-lying bed”. This additional limitation does not materially change the structure of the invention.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-6, and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over van Leeuwen (US Pub. 2012/0318206 A1).
Regarding claim 1, van Leeuwen discloses a raised animal bed, comprising: 
a cover and a core, wherein the cover defines an internal void in which the core is located, the cover being openable to permit the core to be inserted into the void (Pg. 2, [0019], lines 16-21: “The distance between the fabric layer and the straps can be used to insert a foam layer with supporting board to increase the comfort level and to serve an orthopedic purpose or to interpose a tray for a pet with incontinency issues so that the urine drips through mesh type fabric for collection on the tray”); 
a support surface provided within the void between the core and a part of the cover that forms an underside of the bed in use (Pg. 2, [0021], lines 3-7: “Referring to FIG. 1 the embodiment of the invention consists of a frame, which is comprised of four sides of aluminum tubing, created by conventional molding techniques for aluminum tubing, and four molded corner brackets (1), created by conventional molding techniques for ABS-type material”. It is conceivable that the frame could be inserted between the panels of an animal bed. See Figure 2); 
and a plurality of legs each having a leg fixing associated therewith, each leg fixing being insertable through the part of the cover and into engagement with the support surface to couple the legs to the support surface through the cover (Fig. 1, legs 15); 
wherein the legs and support surface constitute a kit that is separable from the cover and core of the raised bed so that the raised bed can be reconfigured so as to be suitable for use as a floor-lying bed (Fig. 5, legs 15 are separable from the bed because they are attached with screw 16. The bed is capable of lying directly on the floor).
Regarding claim 2, van Leeuwen discloses the leg fixings comprise screws (Fig. 5, screw 16).
Regarding claim 4, van Leeuwen discloses the support includes a plurality of retainers configured to cooperate with the leg fixings to couple the legs to the support. (Fig. 5, nut 18).
Regarding claim 5, van Leeuwen discloses the retainers comprise a plurality of captive nuts embedded in the support (Fig. 5, nut 18 is embedded in the corner bracket 1).
Regarding claim 6, van Leeuwen discloses the leg fixings comprise bolts that can be coupled to the captive nuts (Fig. 5, screw 16 is a bolt).
Regarding claim 11, van Leeuwen discloses the core comprises a padded body, a foam body or a bean bag (Pg. 2, [0019], lines 16-21: “The distance between the fabric layer and the straps can be used to insert a foam layer with supporting board to increase the comfort level and to serve an orthopedic purpose or to interpose a tray for a pet with incontinency issues so that the urine drips through mesh type fabric for collection on the tray”).
Regarding claim 12, van Leeuwen discloses the cover comprises a plurality of panels that cooperate to define the internal void (Fig. 1, fabric layer 12 has a top surface as well as surfaces on each “wall” of the fabric layer).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over van Leeuwen (US Pub. 2012/0318206 A1) in view of Wilson (US Pub. 441,527).
Regarding claim 3, van Leeuwen discloses the claimed invention except for the screws comprise double-ended screws as taught by Wilson (Fig. 3, screw is double-ended).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the screws of van Leeuwen to be double sided so that the screw can be embedded into the foot of the bed of van Leeuwen.

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over van Leeuwen (US Pub. 2012/0318206 A1) in view of Krasnov (US Pub. 2,212,485).
Regarding claim 7, van Leeuwen discloses the claimed invention except for as taught by Krasnov, the cover has a plurality of through-holes provided in the part of the cover that forms the underside of the bed in use (Fig. 2, through-holes exist between flaps 28-31 and cord 35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the animal bed cover of van Leeuwen to include the through-holes of Krasnov to allow for the bed to be covered from below with fabric.
Regarding claim 8, van Leeuwen as modified by Krasnov discloses the claimed invention in addition to as taught by Krasnov, each of the plurality of through-holes is configured to align with a respective retainer in the support when the support has been inserted into the animal bed so as to lie between the core and the part of the cover that forms the underside of the bed in use (Fig. 2, each hole is aligned with each one of the legs).
Regarding claim 9, van Leeuwen as modified by Krasnov discloses the claimed invention in addition to as taught by Krasnov, the cover is reinforced in the vicinity of the plurality of through holes (Fig. 2, cord 35 is a reinforcement).
Regarding claim 10, van Leeuwen as modified by Krasnov discloses the claimed invention in addition to as taught by Krasnov, the reinforcement is provided by means of a plurality of eyelets (Fig. 2, the area around the opening can be considered an eyelet).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over van Leeuwen (US Pub. 2012/0318206 A1) in view of Greenfield (US Pub. 2003/0075111 A1).
Regarding claim 13, van Leeuwen discloses the claimed invention except for as taught by Greenfield, the part of the cover that forms the underside of the bed in use comprises a panel of the cover (Pg. 1, [0013]: “Preferably, the pet bed, walls and base, are encased in a fabric overcoat. When the base and the wall are separate, they may be separately enclosed and a bottom fabric may be attached to the fabric enclosing the wall. Alternatively, both may have a single fabric overcoat to cover at least the exposed surfaces and possibly, also, the bottom of the base pad. Whilst the fabric overcoat may simply enclose the base and/or wall, it is possible to sew the fabric overcoat to at least the wall, the stitch line being spaced from the upper face of the wall, and generate a rim effect, and may be further stitched, such as at the junction of the wall and the base, to provide an attachment between the wall and the base”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pet bed of van Leeuwen to include the bottom cover panel of Greenfield to protect the bottom of the bed from being stained or damaged.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY HOOPER MUDD whose telephone number is (571)272-5941. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 5712721467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HENRY HOOPER MUDD/Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642